Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities: the limitation “wherein each team pursuing their individualized strategy leads to achieving the team objective” should be corrected to “wherein each team member pursuing their individualized strategy leads to achieving the team objective”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the limitation "the learning model" lacks antecedent basis and should be corrected to “the training model” to follow claim 1 on which claim 10 depends. Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101. Claims 1-10 are directed to a method, claims 11-15 are directed to a system, and claims 16-20 are directed to a 
	Claim 1:
Step 1: Claim 1 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
generating a plurality of individualized strategies for the first plurality of team members to achieve the team objective (mental step directed to evaluation; a person could generate a plurality of individualized strategies in their mind); 
generating an optimized team strategy based on the plurality of individualized strategies (mental step directed to evaluation; a person could generate a team strategy based on a plurality of individualized strategies in their mind).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
receiving, using a processor, a team objective and a plurality of inputs associated with a first plurality of team members; 
applying, using the processor, a training model to the plurality of inputs from the first plurality of team members;
and communicating, using the processor, an individualized strategy to each team member of the first plurality of team members, wherein each team pursuing their 
Step 2B, Prong 2: Claim 1 recites the following additional elements:
receive a team objective and a plurality of inputs associated with a first plurality of team members; 
apply a training model to the plurality of inputs from the first plurality of team members;
and communicate an individualized strategy to each team member of the first plurality of team members, wherein each team pursuing their individualized strategy leads to achieving the team objective. Receiving a team objective and communicating a strategy to each team member are interpreted as storing and transmitting data (see MPEP 2106.05(d)(II)). Using a processor and applying a training model are considered to be generic computer functions, as Al-Shboul et al (“Automated Player Selection for 
	Claim 11 is a system claim and its limitation is included in claim 1. Claim 11 is rejected for the same reasons as claim 1.
Claim 16 is a computer program product claim and its limitation is included in claim 1. Claim 16 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-10, 12-15, and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:

Step 2A, Prong 2: Claim 2 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 3:
Step 1: Claim 3 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
updating the team strategy in response to revising one or more of the individual strategies (mental step directed to evaluation; a person could update a team strategy after revising an individual strategy in their mind).
Step 2A, Prong 2: Claim 3 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 4:
Step 1: Claim 4 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A, Prong 2: Claim 4 recites the following additional elements:
receiving a plurality of inputs from a second plurality of team members. These are interpreted as storing and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 4 recites the following additional elements:
receiving a plurality of inputs from a second plurality of team members. These are interpreted as storing and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 5:
Step 1: Claim 5 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 5 recites the following additional elements:
applying the training model to the plurality of inputs from the second plurality of team members and wherein the generated plurality of individualized strategies for the first plurality of team members is based on the plurality of inputs from the second plurality of team members in order for the first plurality of team members to achieve the team objective. Applying a training model is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using 
Step 2B, Prong 2: Claim 5 recites the following additional elements:
applying the training model to the plurality of inputs from the second plurality of team members and wherein the generated plurality of individualized strategies for the first plurality of team members is based on the plurality of inputs from the second plurality of team members in order for the first plurality of team members to achieve the team objective. Applying a training model is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using Competitive Neural Networks” recites in the introduction that “Sports including baseball and basketball have used analytics based on past records and statistics to analyze and produce results for future use. It is a realistic expectation nowadays that automated systems should be used to predict results. Sabermetrics (the baseball analytic model) is one such practical implementation. Basketball coaches and managers have used analytics regularly to maximize their results”, showing that using machine learning to analyze sports statistics is well known, which does not amount to significantly more.
	Claim 6:

Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
the training model accesses a plurality of individualized strategies of team members pursuing a past team objective. These are interpreted as storing and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 6 recites the following additional elements:
the training model accesses a plurality of individualized strategies of team members pursuing a past team objective. These are interpreted as storing and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 7:
Step 1: Claim 7 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:

Step 2B, Prong 2: Claim 7 recites the following additional elements:
communicating the optimized team strategy to the plurality of first team members. These are interpreted as storing and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 8:
Step 1: Claim 8 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
the individualized strategies are customized based on a current personal matrix of each of the team members of the first plurality of team members (mental step directed to observation, evaluation; a person could customize an individual strategy for a team member based on seeing their current personal matrix).
Step 2A, Prong 2: Claim 8 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 8 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 9:

Step 2A, Prong 1: Claim 9 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 9 recites the following additional elements:
the training model has been trained with historical inputs from the plurality of team members. Training a model with inputs (historical or otherwise) is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using Competitive Neural Networks” recites in the introduction that “Sports including baseball and basketball have used analytics based on past records and statistics to analyze and produce results for future use. It is a realistic expectation nowadays that automated systems should be used to predict results. Sabermetrics (the baseball analytic model) is one such practical implementation. Basketball coaches and managers have used analytics regularly to maximize their results”, showing that using machine learning to analyze sports statistics is well known, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 9 recites the following additional elements:
the training model has been trained with historical inputs from the plurality of team members. Training a model with inputs (historical or otherwise) is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using Competitive Neural Networks” recites in the introduction that “Sports including baseball and basketball have used analytics based on past records and  amount to significantly more.
	Claim 10:
Step 1: Claim 10 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 10 recites the following additional elements:
inputting the optimized team strategy and the plurality of individualized strategies of the plurality of first team members into the learning model as historical input data. Inputting data (historical or otherwise) into a training model is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using Competitive Neural Networks” recites in the introduction that “Sports including baseball and basketball have used analytics based on past records and statistics to analyze and produce results for future use. It is a realistic expectation nowadays that automated systems should be used to predict results. Sabermetrics (the baseball analytic model) is one such practical implementation. Basketball coaches and managers have used analytics regularly to maximize their results”, showing that using 
Step 2B, Prong 2: Claim 10 recites the following additional elements:
inputting the optimized team strategy and the plurality of individualized strategies of the plurality of first team members into the learning model as historical input data. Inputting data (historical or otherwise) into a training model is considered to be a generic computer function, as Al-Shboul et al (“Automated Player Selection for Sports Team using Competitive Neural Networks” recites in the introduction that “Sports including baseball and basketball have used analytics based on past records and statistics to analyze and produce results for future use. It is a realistic expectation nowadays that automated systems should be used to predict results. Sabermetrics (the baseball analytic model) is one such practical implementation. Basketball coaches and managers have used analytics regularly to maximize their results”, showing that using machine learning to analyze sports statistics is well known, which does not amount to significantly more.
Claim 12 is a system claim and its limitation is included in claim 2. Claim 12 is rejected for the same reasons as claim 2.
Claim 13 is a system claim and its limitation is included in claim 3. Claim 13 is rejected for the same reasons as claim 3.
Claim 14 is a system claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
Claim 15 is a system claim and its limitation is included in claim 5. Claim 15 is rejected for the same reasons as claim 5.

Claim 18 is a computer program product claim and its limitation is included in claim 3. Claim 18 is rejected for the same reasons as claim 3.
Claim 19 is a computer program product claim and its limitation is included in claim 4. Claim 19 is rejected for the same reasons as claim 4.
Claim 20 is a computer program product claim and its limitation is included in claim 5. Claim 20 is rejected for the same reasons as claim 5.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucey et al (US 20160092769 A1, herein Lucey) in view of Bowring (US 20130139068 A1, herein Bowring).
Regarding claim 1, Lucey teaches a computer-implemented method for generating a team strategy to achieve a team objective, the method comprising: 
receiving, using a processor, a team objective and a plurality of inputs associated with a first plurality of team members (para. [0042] recites the input data feed 230 provides information regarding the current match to the formation analysis application 210, including, without limitation, tracking data associated with the location of one or more players, tracking location of a game ball or other object of interest, or match statistics. Tracking data associated with the ball or players may include spatiotemporal data specifying the location of the ball or the location of one or more players at discrete points in time (i.e. receiving inputs for team members and a team objective)); 
applying, using the processor, a training model to the plurality of inputs from the first plurality of team members (para. [0094] recites method 500 begins at step 502, where the formation analysis system 200 associates a different role assignment from a set of role assignments to one or more agents in an agent group, such as to one or more players on a team of players in a sports match (i.e. applying a training model)); 
generating, using the processor, a plurality of individualized strategies for the first plurality of team members to achieve the team objective (para. [0095] recites step 512, where the formation analysis system 200 computes a current probability distribution function for each agent in the agent group (i.e. generates an individual strategy for each team member)); 
(para. [0096] recites if, however, the quantity of iterations through the loop has reached a maximum, then the method proceeds to step 518, where the formation analysis system 200 determines a team formation based on the final probability distribution function (i.e. generating the optimized team strategy)).
However, Lucey does not explicitly teach communicating, using the processor, an individualized strategy to each team member of the first plurality of team members, wherein each team pursuing their individualized strategy leads to achieving the team objective.
Bowring teaches communicating, using the processor, an individualized strategy to each team member of the first plurality of team members, wherein each team pursuing their individualized strategy leads to achieving the team objective (para. [0039] recites the play may be called and viewed by the players using electronic wrist coach 320. Then, when the players reach the line of scrimmage, the coach or quarterback may choose the alternative corresponding play to the particular play. Accordingly, the electronic wrist coach 320 may use the non-visual indicator feature to notify all offensive players that the play has been changed. Para. [0041] recites fig. 3D shows only the play, itself, which may be specific to the particular player. Fig. 3E shows a diagram of the play. In particular embodiments, a different color may be used to show the specific instructions for the player. Para. [0042] recites in addition to the view display, a coach may also communicate other information to the player through the wrist coach 320, including, for example, graphics or text (i.e. communicating an individual strategy to each team member in pursuit of the team objective)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by including the methods of communicating strategies between individuals from Bowring to the formation generation methods from Lucey. Lucey and Bowring both teach methods of analyzing members of a team in order to predict the best next play, but Lucey does not specifically describe how to communicate the predicted results. One of ordinary skill would benefit from adding the communication methods described in Bowring to increase the speed and efficiency of communicating predicted results between team members or between a coach and a group of team members.
Regarding claim 2, the combination of Lucey and Bowring teaches the method according to claim 1, further comprising revising one or more of the individualized strategies while the first plurality of team members is pursuing the team objective (Lucey para. [0007] recites computing a first result for an objective function based on a first set of role assignments that associate each agent in the first agent group with a different role assignment in the first set of role assignments at a first moment in time (i.e. revising the individual strategies)).
Regarding claim 3, the combination of Lucey and Bowring teaches the method according to claim 2, further comprising updating the team strategy in response to revising one or more of the individual strategies (Lucey para. [0008] recites computing a second result for the objective function based on a second set of role assignments that associate each agent in the first agent group with a different role assignment in the second set of role assignments at a second moment in time (i.e. revising the team strategy based on revised individual strategies)).
Regarding claim 4, the combination of Lucey and Bowring teaches the method according to claim 1, further comprising receiving a plurality of inputs from a second plurality of team members (Bowring fig. 4B and para. [0083-84] recite the notes 458 may be used for a variety of purposes, providing input that a player may need to know in executing the play. In particular embodiments, the notes may be adjacent the play view 456 or may pop-up onto the play view 456. The notes may include, but is not limited to play descriptions; player assignment descriptions; game plan information and/or scouting notes. In particular embodiments, an individual may scout an opposing team and provide as much information as possible about the opposing team into the playbook system 420, for example, in the notes or formation and/or play information about a team (i.e. receiving inputs from a second plurality of team members)).
Regarding claim 5, the combination of Lucey and Bowring teaches the method according to claim 4, further comprising applying the training model to the plurality of inputs from the second plurality of team members and wherein the generated plurality of individualized strategies for the first plurality of team members is based on the plurality of inputs from the second plurality of team members in order for the first plurality of team members to achieve the team objective (Bowring para. [0085-0086] recite fig. 4C and 4D illustrate another aspect of the playbook system 420, according to an embodiment of the disclosure. Fig. 4C and 4D include the same offensive formation and different defensive formations. Using menu features 451, 453 or other suitable function toggles, one may change one or both of the offensive and defensive formations. And, for each combination, there may be a specific sets of notes or game plan information. For example, if a team is looking at the view of figs. 4C and 4D from an offensive positions, there may be a different set of notes for the view of fig. 4C than there is for the view of fig. 4D. Although the views shown in figs. 4C and 4D show both offensive and defensive positions, in particular embodiments, one may choose to display one or the other (i.e. the strategies will change based on the input from the second plurality of team members)).
Regarding claim 6, the combination of Lucey and Bowring teaches the method according to claim 1, wherein the training model accesses a plurality of individualized strategies of team members pursuing a past team objective (Lucey para. [0043] recites the data store 240 provides information regarding the prior matches to the formation analysis application 210. As shown, the data store 240 includes prior match tracking data 242 and prior match statistics 244. The prior match tracking data 242 includes player tracking data frames from one or more prior matches, where each data frame includes the location of one or more players in a particular prior match at a specific moment in time (i.e. the training model accesses strategies related to past team objectives)).
Regarding claim 7, the combination of Lucey and Bowring teaches the method according to claim 1, further comprising communicating the optimized team strategy to the plurality of first team members (Bowring para. [0039] recites the play may be called and viewed by the players using electronic wrist coach 320. Then, when the players reach the line of scrimmage, the coach or quarterback may choose the alternative corresponding play to the particular play. Accordingly, the electronic wrist coach 320 may use the non-visual indicator feature to notify all offensive players that the play has been changed. Para. [0041] recites fig. 3D shows only the play, itself, which may be specific to the particular player. Fig. 3E shows a diagram of the play. In particular embodiments, a different color may be used to show the specific instructions for the player. Para. [0042] recites in addition to the view display, a coach may also communicate other information to the player through the wrist coach 320, including, for example, graphics or text (i.e. communicating an individual strategy to each team member in pursuit of the team objective)).
Regarding claim 8, the combination of Lucey and Bowring teaches the method according to claim 1, wherein the individualized strategies are customized based on a current personal matrix of each of the team members of the first plurality of team members (Lucey para. [0049] recites players, also known as agents, on a team sport are typically identified by one or more non-changing attributes, such as player name, jersey number, or some other characteristic property associated with the players (i.e. a customized personal matrix). Per-player tracking data captured during a game or match are typically indexed based on these non-changing attributes).
Regarding claim 9, the combination of Lucey and Bowring teaches the method according to claim 1, wherein the training model has been trained with historical inputs (Lucey para. [0044] recites the formation analysis application 210 could predict one or more outcomes for a current match based on an analysis of current match tracking data 232 versus prior match tracking data 242 and prior match statistics 244 (i.e. the model can use historical data to generate new individual and team strategies)).
Regarding claim 10, the combination of Lucey and Bowring teaches the method according to claim 1, further comprising inputting the optimized team strategy and the plurality of individualized strategies of the plurality of first team members into the learning model as historical input data (Lucey para. [0044] recites the formation analysis application 210 could select particular plays from prior matches most closely resembling a play of interest for the current match and could store information regarding the selected plays in the analysis results 250 (i.e. inputting prior team and individual strategies as historical data)).
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system (Lucey para. [0019] recites aspects of the present application may be embodied as a system, method or computer program product). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 12 is a system claim and its limitation is included in claim 2. Claim 12 is rejected for the same reasons as claim 2.
Claim 13 is a system claim and its limitation is included in claim 3. Claim 13 is rejected for the same reasons as claim 3.
Claim 14 is a system claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
Claim 15 is a system claim and its limitation is included in claim 5. Claim 15 is rejected for the same reasons as claim 5.
Claim 16 is a computer program product claim and its limitation is included in claim 1. The only difference is that claim 16 requires a computer program product (Lucey para. [0019] recites aspects of the present application may be embodied as a system, method or computer program product). Therefore, claim 16 is rejected for the same reasons as claim 1.
Claim 17 is a computer program product claim and its limitation is included in claim 2. Claim 17 is rejected for the same reasons as claim 2.
Claim 18 is a computer program product claim and its limitation is included in claim 3. Claim 18 is rejected for the same reasons as claim 3.
Claim 19 is a computer program product claim and its limitation is included in claim 4. Claim 19 is rejected for the same reasons as claim 4.
Claim 20 is a computer program product claim and its limitation is included in claim 5. Claim 20 is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160260015 A1 (Lucey et al) teaches calculating individual agent trajectories in order to generate a group formation.
US 20180032858 A1 (Lucey et al) teaches using positional information for a group of players in order to determine a similar play from a library of plays.
US 20190091541 A1 (Schulte et al) teaches creating and evaluating computational models for individual and team performance during games.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121